IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DIRECT BENEFITS, LLC, et al,
Plaintiffs,

VS. Civil Action No. RDB-13-1185

TAC FINANCIAL, INC., et al,

Defendants,

x * * * * FF HH KF H

Hed ok oR a aR a kook ok ck OK GK RR He eR OR ok ok ok ok ok

MEMORANDUM OPINION
_ Plaintiffs, Direct Benefits, LLC and Andrew C. Gellene, move this Court to reconsider its
July 10, 2019 Memorandum Opinion and Order (ECF Nos. 163, 164) denying their Amended
Motion for Permission to File a Fourth Amended Complaint (ECF No.: 154), which sought to
reinstate three of Defendant TAC Financial, Inc.’s outside directors, Rhett McNulty, Clark
MeNulty, and Daniel Lindberg, as defendants (the “Motion for Reconsideration”) (ECF No. 173).
After considering the Motion and the response thereto (ECF No. 177), the Court finds that no
hearing is necessary. See Loc.R. 105.6 (D.Md. 2018). For the reasons stated herein, the Court
DENIES Plaintiffs’ Motion for Reconsideration.
| FACTUAL BACKGROUND
This lawsuit arises out of Plaintiffs” allegations that Defendant TAC Financial, Inc.
(“TAC”) engaged in, inter alia, the illegal and fraudulent sale of securities, fraud, and breach of

warranty in connection with the negotiation and execution of an Asset Purchase Agreement

 

' The following facts are taken from Plaintiffs’ Third Amended Complaint. ECF No. 77. Notably,
these facts are largely identical to the facts contained in the proposed Fourth Amended Complaint
(ECF No. 156-1) and the omitted version of the proposed Fourth Amended Complaint (ECF No.

173-2) that is at issue here.
(“APA”) between Plaintiffs and TAC in 2011. ECF No. 77. Plaintiff Direct Benefits, LLC (“DB”)
is a limited liability company in the business of providing prepaid cards to the public. Id. at 4-5,
44. Plaintiff Andrew C. Gellene is the president of DB. Id. at 3, J P2.
Around October 2010, Mr. Gellene, on behalf of DB, began searching for a strategic
partner to assist DB with establishing and maintaining financial processing systems. Jd. at 4, { 3.
In December 2010, Mr. Gellene was referred to TAC and entered into discussions with TAC’s
CEO, Roy Eder, to determine the possibility of a mutually beneficial business arrangement
between the entities. Jd at 5, §§ 6-7. In an introductory call in late December 2010 and a letter
of intent in January 2011, Mr. Eder characterized TAC as a “financial and employee benefit
services company” which provided prepaid cards, mobility services, an online bill pay program,
| and affordable health care programs to customers. /d. 18. On January 5, 2011, the parties signed
a non-disclosure agreement and, shortly thereafter, TAC proposed that DB become a “Value
| Added Reseller” for TAC. Jd. at 5-6, 99. However, rather than becoming a Value Added Reseller,
DB later requested that TAC consider permitting DB to sell and transfer its assets and business to
TAC in exchange for TAC providing cash and stock, and TAC agreed to this request. Jd. at 6, J
10. The parties ultimately executed the APA on April 14, 2011, with TAC agreeing to purchase
DB’s principal assets, including 7,000 prepaid debit card accounts and computer programming
software developed by DB and Mr. Gellene, and to pay DB $50,000. Id. at 4, (1-2. TAC also
agreed to employ Mr. Gellene as the vice president of product development for which he would
receive an annual salary in addition to yearly bonuses and stock options. /d. § 2.
During the course of the negotiations, Plaintiffs allege that Mr. Eder and other officers and
employees of TAC, under the supervision of the Board of Directors, made false, misleading, and

incomplete representations to DB regarding TAC’s business operations, assets, and liabilities to
induce DB to transfer its assets and business. Jd. at 6, J 11. Among other misrepresentations,
Plaintiffs allege that TAC misrepresented the number of revenue generating cards it had in its
portfolio, its gross profit margin for 2010, its potential for growth, and its projected revenues. Jd.
at 6-11, f] 12-13. Plaintiffs also allege that TAC misrepresented the number of members enrolled
in its healthcare and automobile insurance programs and misled Plaintiffs by purporting to be a
“global company” with members in various countries and territories. /d. at 12, ff] 14-16.

In addition to these misrepresentations, Plaintiffs allege that TAC omitted a number of key
facts during the due diligence process: (1) TAC was experiencing a substantial reduction in income
from its primary revenue source; (2) TAC experienced a 70% decline in card usage from May
2010 to February 2011; (3) TAC owed debt in an amount exceeding $300,000 to its card processing
service provider, FIS Global, and was in default under their agreement; (4) TAC owed debt in an
amount exceeding $180,000 to its managerial employees; and (5) at the time of execution of the
APA, TAC did not have the ability to fulfill its obligation to pay DB $50,000 or to assume the
operating costs of DB’s business. Id, at 13-16, FJ 19-23.

Upon commencing employment with TAC, Mr. Gellene discovered these alleged
misrepresentations and omissions through review of internal documents. See id. at 6-14, JJ 12-
21. On March 26, 2013, Plaintiffs notified TAC of the alleged misrepresentations and omissions
and Mr. Gellene resigned his employment with TAC. Jd. at 35, 39, J] 110, 131.

PROCEDURAL BACKGROUND

The original Complaint was filed on April 22, 2013, ECF No. 1, and amended as of right
on May 3, 2013, ECF No. 6. On February 20, 2014, Judge Russell granted a Motion to Dismiss
as to the “Outside Directors,” who are the subjects of the omitted proposed Fourth Amended

Complaint that is currently at issue. ECF No. 48. At that time, Judge Russell found that “Plaintiffs

 
have failed to allege officer and director liability for any of the remaining individual Defendants.

It is well-settled that allegations regarding fraud against individual defendants requires ‘facts

supporting a strong inference of scienter as to each defendant.’” Jd. at 33 (quoting Matrix Capital —

Memit. Fund, LP y. BearingPoint, Inc., 576 F.3d 172, 182 (4th Cir. 2009)). On the same day,
Plaintiffs filed a Second Amended Complaint. ECF No. 50. Defendants answered on March 6,
2014 and, in addition, filed a counterclaim. ECF No. 51.

On April 25, 2014, Plaintiffs filed a Second Motion for Leave to Amend the Complaint,
ECF No. 64, and a Supplement to the Second Motion, ECF No. 65. Defendants then filed a second
Motion to Dismiss. ECF No. 68. Judge Motz? again granted the Motion to Dismiss as to the
Outside Directors and stated: “[T]he motion to dismiss filed by the Outside Directors claims
against them in the second amended complaint is granted. Plaintiff[s] ha[ve] not alleged facts that
would establish that the Outside Directors are liable under a ‘court control liability” theory.” ECF
No. 75 at 1. On the same day, Judge Motz granted the Second Motion for Leave to Amend, ECF
Nos. 75, 76, and Plaintiffs filed the Third Amended Complaint, ECF No. 77. Defendants Eder and
TAC answered the Third Amended Complaint on July 10, 2014. ECF No. 78.

From July 2014 through October 2014, there were various discovery disputes, conferences
with the Court, and other ancillary matters. On October 31, 2014, Plaintiffs filed a Motion for
Partial Summary Judgment, ECF No. 98, and Defendants Eder and TAC filed a Cross-Motion for
Partial Summary Judgment on Count III of the Third Amended Complaint on December 1, 2014,
ECF No. 104, On December 3, 2014, Plaintiffs filed the initial Motion for Leave to File a Fourth

Amended Complaint. ECF No. 105.

 

On June 10, 2014, the case was reassigned from Judge Russell to Judge Motz.
4
On February 20, 2015, the Court administratively closed the case due to a bankruptcy filing
by Defendant TAC. ECF No. 125. Upon Plaintiffs’ Motion to Restore Case filed on October 18,
2018, ECF No. 126,? the Court reinstated the action to active status on March 12, 2019, ECF No.
129.4

On June 18, 2019, the Court held a telephone conference call with counsel and issued a
paperless order directing Plaintiffs to file an Amended Motion to File a Fourth Amended
Complaint no later than June 25, 2019. ECF No. 153. Plaintiffs then filed the Amended Motion
for Permission to File a Fourth Amended Complaint and supporting documents on June 25, 2019.
ECF Nos. 154-58. On June 28, 2019, Defendants Eder and TAC filed a Motion to Strike Plaintiffs’
Amended Motion. ECF No. 160. In a Memorandum Opinion and Order dated July 10, 2019, this
Court denied Plaintiffs’ Amended Motion for Permission to File a Fourth Amended Complaint
and Defendants’ Motion to Strike. ECF Nos. 163, 164. |

On July 29, 2019, Plaintiffs filed the instant Motion for Reconsideration, seeking
reconsideration of the Court’s July 10, 2019 decision. ECF No. 173. Defendants Eder and TAC
filed an opposition on August 2, 2019. ECF No. 177. The Court need not wait for a reply. This
matter is now briefed, and the Court has reviewed Plaintiffs’ Motion for Reconsideration, as well
as the response thereto. For the following reasons, Plaintiffs’ Motion for Reconsideration (ECF

No. 173) is DENIED.

 

3 On October 19, 2018, the case was reassigned from Judge Motz to Judge Bennett.

* On June 11, 2019, this case was referred to United States Magistrate Judge A. David Copperthite
. for all non-dispositive matters and scheduling. ECF No. 150.

5
STANDARD OF REVIEW

Plaintiffs move for reconsideration pursuant to Federal Rule of Civil Procedure 54(b),
which governs reconsideration of an interlocutory order. Lynn v. Monarch Recovery Memt,, Inc.,
953 F.Supp.2d 612, 618 (D.Md. 2013). Rule 54(b) provides that “any order or other decision . . .
that . . . does not end the action as to any of the claims or parties . . . may be revised at any time
before the entry of a judgment adjudicating all the claims and all the parties’ rights and Liabilities.”
Fed.R.Civ.P. 54(b). A motion for reconsideration brought pursuant to this Rule must be filed no
later than fourteen days after entry of the order per Local Rule 105.10. Loc.R. 105.10 (D.Md.
2018); see also Humane Soc’y of U.S. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, No. DKC
13-1822, 2017 WL 1426007, at *3 (D.Md. Apr. 21, 2017). |

Although the precise standard governing a motion for reconsideration of an interlocutory
order is unclear, the United States Court of Appeals for the Fourth Circuit has articulated that Rule
54(b) motions “are not subject to the strict standards applicable to motions for reconsideration of
a final judgment.” Am. Canoe Ass'n v. Murphy Farms, Inc., 326 F.3d 505, 514 (4th Cir. 2003)).
Courts frequently look to the standards set forth in Rules 59(e) and 60(b) for guidance when
considering Rule 54(b) motions for reconsideration. Carrero v. Farrelly, 310 F.Supp.3d 581, 584
(D.Md. 2018) (quoting Butler v. DirectSAT USA, LLC, 307 F.R.D. 445, 449 (D.Md. 2015)).
“Under Rule 59(e), a motion to amend a final judgment may be granted only ‘(1) to accommodate
an intervening change in controlling law; (2) to account for new evidence not available at trial; or
(3) to correct a clear error of law or prevent manifest injustice.’” fd. (quoting Hutchinson v. Staton,
994 F.2d 1076, 1081 (4th Cir. 1993)). Similarly, “under Rule 60(b), a court may grant relief from
a final judgment or order for the following reasons: ‘(1)} mistake, inadvertence, surprise, or

excusable neglect; (2) newly discovered evidence; (3) fraud or misconduct by the opposing party;

 
(4) voidness; (5) satisfaction; or (6) any other reason that justifies relief.” Id. (quoting Butler, 307
F.R.D. at 449).

““[A] motion to reconsider is not a license to reargue the merits or present new evidence’
that was previously available to the movant.” Jd (quoting Royal Ins. Co. of Am. v. Miles &
Stockbridge, P.C., 142 F.Supp.2d 676, 677 n.1 (D.Md. 2001)). “Resolution of [a] motion [for
reconsideration pursuant to Rule 54(b)] is committed to the discretion of the district court and the
goal is to reach the correct judgment under law.” . Lynn, 953 F.Supp.2d at 618-19 (citations and
internal quotation marks omitted).

DISCUSSION

Plaintiffs ask this Court to reconsider its July 10, 2019 decision to deny Plaintiffs’
Amended Motion for Permission to File a Fourth Amended Complaint on the basis that Plaintiffs
“mistakenly attached” an alternate, incorrect version of their proposed Fourth Amended
Complaint, which was a “clear error” that “had a direct impact on the Court’s decision on the
Amended Motion.” ECF No. 173-18 at 5, 7-8. According to Plaintiffs, the proposed Fourth
Amended Complaint that was filed (ECF No. 156-1) erroneously omitted Count VII, which
contained new allegations in support of a claim for officers and directors’ liability against the
Outside Directors for securities fraud violations allegedly committed by Defendant Eder. Jd. at 4.
Plaintiffs now request that the Court reconsider its decision and, in doing so, that it rely on the
“omitted proposed Fourth Amended Complaint” containing Count VIII that Plaintiffs intended to
file. Jd. at 7-8. Defendants oppose reconsideration on numerous grounds, including that: (1)
Plaintiffs’ Motion improperly attempts to raise new arguments and relitigate prior unsuccessful
arguments; (2) Plaintiffs still fail to demonstrate good cause to file a Fourth Amended Complaint

and such an amendment would be futile; and (3) Plaintiffs’ Motion is untimely. The Court agrees.
 

As stated, a motion for reconsideration must be filed no later than fourteen days after entry
of the order pursuant to this Court’s Local Rule 105.10. Loc.R. 105.10 (D.Mad. 2018). This Court
has held that untimeliness is sufficient to warrant denial of a motion for reconsideration. E.g.,
Humane Soc’y of U.S.,2017 WL 1426007, at *4 (denying the motion for reconsideration where it
was untimely filed and the plaintiff “offerf[ed] no persuasive justification for suspending Local
Rule 105.10”); Coulibaly v. J.P. Morgan Chase Bank, N.A., No. DKC 10-3517, 2011 WL
6837656, at *2 (D.Md. Dec. 28, 2011) (denying the motion for reconsideration for untimeliness
and lack of merit). Consistent with Plaintiffs’ clear lack of consideration and regard for this
Court’s Local Rules, Plaintiffs’ Motion was filed on July 29, 2019, nineteen days after the Court’s
July 10, 2019 Memorandum Opinion and Order denying Plaintiffs leave to file a Fourth Amended
Complaint. ECF No. 173. Plaintiffs’ Motion is, therefore, untimely and must be denied.

Assuming arguendo that Plaintiffs’ Motion was timely, it meets the same fate. Plaintiffs
contend that they have shown good cause to justify filing a Fourth Amended Complaint and that
an amendment would neither be futile nor prejudicial to Defendants. ECF No. 173-18 at 8-17.
Not only are these arguments inappropriate for reconsideration because they have either been
previously litigated or have only just been introduced,’ Coulibaly, 2011 WL 6837656, at *2, but
they are wholly unpersuasive. |

With respect to good cause, “[t]he primary consideration [of the Court] . . . is the diligence
of the movant, Lack of diligence and carelessness are ‘hallmarks of failure to meet the good cause

standard.”” Rassoull v. Maximus, Inc., 209 F.R.D. 372, 374 (D.Md. 2002) (quoting W. Va. Hous.

 

> Plaintiffs have already previously litigated the futility and prejudice issues in their brief in support
of the Amended Motion for Permission to File a Fourth Amended Complaint and they failed to
address good cause in that filing. See ECF No. 155 (addressing only undue delay and bad faith,
futility, and prejudice to Defendants).
Dev. Fund v. Ocwen Tech. Xchange, Inc., 200 F.R.D. 564, 567 (S.D.W.Va. 2001)). Plaintiffs
claim that they were diligent in bringing their Amended Motion for Permission to File a Fourth
Amended Complaint because they “were without evidence sufficient to sustain claims of
negligence against the TAC directors prior to reviewing the 70,000 documents delivered to them
between August and November 2014.” ECF No. 173-18 at 12. However, it is evident that
Plaintiffs have been in possession of the documents they now rely upon for their new control
liability theory since November 2014 at the latest, yet they did not include their new Count VIII
allegations in their initial Motion for Leave to File a Fourth Amended Complaint filed on
December 3, 2014 (ECF Nos. 105, 105-3 at 40) and have provided no reasonable explanation for
the failure to do so. Thus, Plaintiffs have failed to show good cause to justify leave to file a Fourth
Amended Complaint.

As to futility, Plaintiffs reiterate that amendment would not be futile, but they once again
fail to allege sufficient facts to support fraud allegations against the Outside Directors. /d at 13-
17, Although Plaintiffs now attempt to frame their new Count VIII allegations under a “negligent”
or “reckless” theory, id. at 13, the allegations clearly remain grounded in fraud and Plaintiffs must
therefore allege “facts supporting a strong inference of scienter as to each defendant” in order to
bring their proposed allegations against the Outside Directors, Matrix, 576 F.3d at 182. As noted
in the July 10, 2019 Opinion, “in a private ‘securities fraud action, . . . ‘an inference of scienter
must be more than merely plausible or reasonable, it must be cogent and at least as compelling as
any opposing inference of nonfraudulent intent.” ECF No. 163 at 4 (quoting Tellabs, Inc. v.
Makor Issues & Rights, Ltd., 551 U.S. 308, 314 (2007)). As Defendants correctly note, even the
omitted proposed Fourth Amended Complaint that Plaintiffs urge this Court to consider fails to

allege that the Outside Directors knew Defendant Eder committed securities fraud violations in
connection with the APA. ECF No. 173-2 at 36-42, 4] 119-42; ECF No. 177 at 10. Once again,
Plaintiffs merely point to emails suggesting that the Outside Directors may have had questions
about Defendant Eder’s representations to Plaintiffs to support their allegations, but these facts fail
to show “a mental state embracing intent to deceive, manipulate, or defraud” as required. Ernst &
Ernst v. Hochfelder, 425 U.S. 185, 193 n.12 (1976). For these reasons, the Court finds that
amendment would be futile.

Finally, regarding prejudice, Plaintiffs once again assert that there will be “little prejudice,
if any, to the [D]efendants” because “[t]he Order dismissing the individual defendants from the
case was and remains interlocutory” and “[t]he facts upon which the amended allegations are based
are the facts central to this litigation.” ECF No. 173-18 at 17-18. However, as the Court
previously found, such arguments are incredulous. Permitting Plaintiffs to reinstate what is now
a six-year old claim against the Outside Directors would, no doubt, prejudice those individuals.

Accordingly, because Plaintiffs’ Motion was filed well beyond the fourteen days permitted
for filing a — for reconsideration by Local Rule 105.10, the Motion is DENIED. Even if the
Motion had been timely filed, Plaintiffs have failed to demonstrate good cause to justify filing a
Fourth Amended Complaint or show that amendment would not be futile or prejudicial.

CONCLUSION
In conclusion, for the reasons stated herein, Plaintiffs’ Motion for Reconsideration (ECF

No. 173) is DENIED. A separate Order will follow.

Date: ( s BA waise 24 A 4
ae | A. David Cdpperthite
United States Magistrate Judge

10
